DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
Tihanyi et al. US 6,124,612 and Liu et al. US 2019/0280119 are cited here as analogous art. 
Tihanyi et al. Figs. 1-10 discloses a method of forming a semiconductor structure comprising: 
forming a depletion layer 6,13 on a first semiconductor substrate 3; 
and forming a first gate structure 10 and a second gate structure 10 respectively in two trenches.
Liu et al. Figs. 1-9 discloses a method of forming a semiconductor structure, comprising: 
forming a second semiconductor substrate 201 on a first semiconductor substrate 200; 
forming an isolation structure 205 in the second semiconductor substrate and surrounding the second semiconductor substrate; 
forming two trenches Fig. 7 in the second semiconductor substrate; 
doping the first semiconductor substrate and the second semiconductor substrate [0040]; and 
forming a first gate structure 206 and a second gate structure 206 respectively in the two trenches.
However, the prior art of record does not teach or suggest, in combination with the remaining claim limitations, the step of forming the depletion layer on a first substrate and bonding as recited in claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898